Citation Nr: 1018098	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease and a history of 
degenerative arthritis of the lumbosacral spine, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
disability of the lumbosacral spine.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1987 to August 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
right knee disability, and a July 2007 rating decision, which 
denied entitlement to TDIU.  In the January 2004 rating 
decision, the RO increased the evaluation in effect for the 
appellant's service-connected lumbosacral spine disability to 
40 percent, effective August 22, 2003, the date of the 
increased rating claim.  

The case was previously before the Board in March 2006 
wherein the Board denied the benefits sought on appeal.  The 
appellant appealed the Board's March 2006 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2007, his representative and VA's Office of General 
Counsel, representing the Secretary of VA, filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case for readjudication in compliance with 
directives specified.  The Court issued an order that same 
month, granting the Joint Motion, and returned the case to 
the Board.  To comply with the Court's order, the Board 
remanded the case in March 2009 for further development.  As 
will be discussed below, the Board finds that the RO has not 
substantially complied with the mandates of the March 2009 
remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002). 

In November 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.

The issues of entitlement to an increased evaluation for 
lumbosacral strain with degenerative disc disease and a 
history of degenerative arthritis of the lumbosacral spine, 
currently evaluated as 40 percent disabling, and entitlement 
to TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDING OF FACT

The evidence of record does not demonstrate that the 
appellant has a current diagnosis of a chronic right knee 
disability, for VA compensation purposes.


CONCLUSION OF LAW

A right knee disability was not incurred in, or aggravated 
by, active military service, nor proximately due to, or 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection for a right knee disability.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
VCAA notice letter was issued in September 2003.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
letter addressing the assignment of a disability rating and 
effective date was sent in June 2009.  Dingess/Hartman, at 
490.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was provided three months to 
respond with additional argument and evidence, and the claim 
was thereafter readjudicated and a supplemental statement of 
the case (SSOC) was provided to the appellant in September 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant's Social 
Security Administration records have also been associated 
with the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant 
with an examination in accordance with the duty to assist, 
the examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a June 2009 medical examination to 
obtain an opinion as to whether the appellant had an 
independent right knee disability.  This opinion was rendered 
by a medical professional following a thorough examination of 
the appellant's right knee and interview of the appellant.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.  The claims file was reviewed.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination is adequate for purposes of his claim for service 
connection for a right knee disability.  See Nieves-
Rodriguez, supra.  However, as discussed below, the Board 
finds that the examination was not adequate for purposes of 
the appellant's claim for entitlement to an increased rating 
for a lumbosacral spine disability.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the service connection claim, the Board finds 
that any such failure is harmless.  See Newhouse v. 
Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has a right knee disability as 
a result of service, or as secondary to his service-connected 
disability of the lumbosacral spine.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2009).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection).  In this case, 
other than the appellant's assertions, the record contains no 
evidence of a diagnosis of a chronic right knee disability, 
at any time during the appeal period.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that a current 
disability exists if the diagnosed disability is present at 
the time the claim is filed or during the pendency of the 
claim).  Without a current showing of a right knee 
disability, service connection is not warranted in this 
matter.

There is no evidence the appellant has been diagnosed with a 
chronic right knee condition in the appellant's separation 
examination reports or any of his post-service medical 
records.  A March 1988 service treatment record reflects that 
the appellant injured his right knee in service after he 
caught his right foot on a ladder and fell forward, hitting 
his right knee on the step.  The service treatment record 
indicated the right leg was intact without signs of trauma, 
other than a small red area on the right knee.  Range of 
motion and sensory reflexes were normal.  The assessment was 
minor contusion of the right knee.  A July 1988 separation 
from service examination report did not note that the 
appellant had any knee problems or complaints.  In a 
contemporaneous July 1988 report of medical history, the 
appellant denied having a "trick" or locked knee or having 
a bone, joint or other deformity.  

The appellant was seen for a VA examination in June 2009.  
The VA examiner reviewed the appellant's claims file and VA 
medical records.  The June 2009 VA examination report 
reflects that the appellant's right knee did not have 
crepitation, instability, patellar abnormality or meniscus 
abnormality upon physical examination.  There was objective 
evidence of pain with active motion of the right side.  After 
interviewing the appellant and conducting a physical 
examination, the VA examiner determined that it was less 
likely than not that the appellant had a current right knee 
disability that was causally or etiologically related to 
service.  The VA examiner explained that radiographs showed 
no evidence of degenerative changes in the knee joint and the 
appellant's knee pain reversed to baseline normal with one to 
two days of rest after exertion.  He opined that the 
appellant's right knee pain resembled an acute and not a 
chronic process.  

There is no diagnosis of a right knee disability in any of 
the appellant's VA treatment records.  A December 2001 
private medical record reflects that the appellant reported 
having right knee pain since service.  He stated that his 
right knee gives out and he experienced pain in his right 
knee.  A January 2002 handwritten note reflects that an x-ray 
of the right knee was normal.  A January 2002 VA treatment 
record indicates that the appellant reported that he had a 
right knee injury while in service, when he split his right 
knee open.  An August 2003 VA treatment record reflects that 
the appellant reported his knee pain was related to multiple 
minor traumas, although he did not reference service.  The 
assessment was right knee pain, with possible internal 
derangement.  A September 2003 VA x-ray report of the right 
knee reflects that there was no evidence of a meniscal or 
cruciate ligament tear.  The cruciate and collateral 
ligaments were unremarkable.  The quadriceps and patellar 
tendons were satisfactory and the marrow signal was normal.  
 
An October 2003 VA treatment record reflects that MRI results 
of the right knee were unremarkable.  The VA treatment record 
notes that a physical examination revealed subjective pain to 
palpation of the medial aspect of the right knee.  There was 
also pain with McMurray's test with medial joint compression 
and with distraction to the medial joint.  The October 2003 
VA treatment record assessment was extremity pain in the 
right knee. 

The October 2003, February 2004, and December 2004 VA 
treatment records indicate the appellant reported that he had 
experienced pain in his right knee since 1993, five years 
after his separation from service.  An October 2004 VA 
treatment record indicates the appellant reported having knee 
pain for the last four to five years.  The records indicate 
the appellant did not have chronic right knee pain since 
service.

A July 2005 VA treatment record noted that x-ray reports had 
normal results referable to the right knee.  The July 2005 VA 
outpatient examiner noted that, in light of the normal 
results referable to the right knee, it was as likely as not 
that the appellant's symptoms of knee pain were the result of 
a herniated LS disc on the right.  Significantly, the July 
2005 VA treatment record indicates the appellant had right 
knee pain, but not a right knee disability.

In an August 2009 outpatient VA treatment record, the 
appellant's physician noted that in review of the patient 
symptoms, it is likely as not that the problems that he is 
having with the lower back are also a contributing factor to 
the problems that he is experiencing with the knee, 
especially in light of the leg length disparity on the left 
with the apparent shortness.  However, the August 2009 
outpatient VA treatment record did not diagnosis the 
appellant was a right knee condition.  

The appellant has asserted that he has a right knee 
disability as a result of his service-connected lumbosacral 
spine disability.  Although the appellant is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant is competent to comment on his symptoms, but not 
the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The appellant has not been shown to 
possess the requisite skills necessary to be capable of 
making medical conclusions.  Thus, the appellant's assertion 
that he has a knee disability is less probative than the June 
2009 VA examiner's opinion that the appellant's right knee 
pain resembles an acute and not a chronic process.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
   
Although the appellant's medical records indicate he has 
reported pain in his right knee, pain itself, without a 
diagnosed or identifiable underlying malady or condition, is 
not a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The evidence does not reflect that the appellant has ever 
been diagnosed with a right knee disability.  Medical 
records, including x-ray reports, consistently showed the 
appellant's right knee was normal.  The June 2009 VA examiner 
found that the appellant's right knee pain resembled an acute 
and not a chronic process.  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability.  See Brammer, supra.  The Board finds the 
record contains no evidence of a diagnosis of a chronic right 
knee disability at any time during the appeal period.  
Without a current showing of a right knee disability, service 
connection is not warranted in this matter.  

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the appellant has a right 
knee disability, related to his military service or secondary 
to his lumbosacral spine disability.  As the preponderance of 
the evidence is against the claim for service connection for 
a right knee disability the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
disability of the lumbosacral spine, is denied.


REMAND

In its March 2009 remand, the Board indicated that VA must 
schedule the appellant for another VA medical examination to 
determine the nature and etiology of his right knee 
disability, and the nature and severity of his service-
connected lumbosacral spine disability, to include its impact 
on his employability.  Although the June 2009 VA examination 
report reflects that the VA examiner conducted a complete 
evaluation of the right knee, including a physical 
examination, the report does not reflect that the VA examiner 
conducted a physical examination of the appellant's service-
connected lumbosacral spine disability.  The Board is 
obligated by law to ensure that the AOJ complies with its 
directives.  The Court has stated that compliance by the 
Board or the AOJ is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2009 VA examination report does not reflect that the 
AOJ substantially complied with the Board's directive 
concerning the service-connected lumbosacral spine disability 
set forth in March 2009.  Furthermore, the appellant was 
previously seen for a VA examination of his spine in February 
2005, more than five years ago.  Where the evidence of record 
does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2009).  The VA examiner also failed to provide an opinion as 
to whether the appellant's service-connected lumbosacral 
spine disability renders the appellant unemployable, as 
requested in the March 2009 remand.  Thus, the appellant's 
claim for entitlement to an increased evaluation for a 
lumbosacral spine disability must be remanded for a VA 
examination with a physical examination.

Regarding the issue of entitlement to TDIU, the Board finds 
this issue must be remanded for issuance of a statement of 
the case (SOC).  The appellant filed a claim for TDIU in May 
2006.  In a July 2007 rating decision, the RO denied the 
appellant's claim for entitlement to TDIU and again denied 
the appellant's claim for a rating higher than 40 percent for 
his service-connected disability of the lumbosacral spine.  
In a July 2007 statement, the appellant stated that he 
disagreed with the July 2007 rating decision.  He did not 
specify that he only wished to appeal the issue of an 
increased rating for his service-connected lumbosacral spine 
disability.  In addition, the arguments raised by the 
appellant in the July 2007 statement concerned his 
employability.  As the statement expresses disagreement with 
the RO's determination that he was not eligible for 
entitlement to TDIU, the July 2007 statement can be construed 
as a notice of disagreement with regard to the July 2007 
rating decision.  See 38 C.F.R. § 20.201 (2009).   

The record does not reflect that a SOC has been issued in 
response to the appellant's notice of disagreement pursuant 
to 38 C.F.R. § 19.26 regarding the claim for entitlement to 
TDIU.  In this situation, the Court has indicated that the 
proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the . . . claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.").  As such, the Board finds that 
this issue should be remanded for the issuance of a SOC by 
the RO.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
examination to determine the following:

*	Determine the nature and severity of 
his service-connected lumbosacral spine 
disability.

*	Conduct all testing and evaluation 
needed to make these determinations, 
including a physical examination.  

*	The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
appellant experiences pain, if any.  
The degree of any additional function 
impairment due to pain, including on 
use, should be set forth in additional 
degrees of limitation of range of 
motion.  The examiner should identify 
and completely describe all current 
symptomatology.

*	The examiner should opine as to the 
impact of functional impairment due to 
service-connected lumbosacral spine 
disability on the appellant's 
employability, to include whether such 
disability renders the appellant 
unemployable.

The claims folder must be made available 
to the examiner for review in connection 
with the examination, including a complete 
copy of this remand.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the appellant's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.

2. Provide the appellant with a statement 
of the case as to the issue of entitlement 
to TDIU.  The appellant should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of that issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to an increased 
rating for a lumbosacral spine disability.  
If the benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


